 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWard Products Corporation and Local 56, Amalga-mated Food and Allied Workers Union, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO.' Case 22 CA 8057July 10, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND PNEI.IOOn February 28, 1979, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'2andconclusions of the Administrative Law Judge and toadopt his recommended Order). as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent, WardProducts Corporation, South Amboy, New Jersey,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Eileen Coman, Mary Verchick. and Mi-chael Masterson immediate and full reinstatement totheir former jobs or, if those jobs no loner exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges previ-I The name of the Union. formerly Local 56, Amalgamated Fxood andAllied Workers Union. Amalgamated Meat (utters and Butcher workmenof North America, AFL CIO, is amended to reflect the change resultingfrom the merging of Retail Clerks International Union with AmalgamatedMeatcutters and Butcher Workmen of North America on June 7. 1979.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrect. Standard Dr' Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.I We have modified the Administrative Law Judge's recommended Orderto include the full reinstatement language traditionally provided by theBoard. We shall also modify the proposed notice to conform to the provi-sions of the recommended Order.ously enjoyed, and make them whole for any loss ofpay they may have suffered as a result of the discrimi-nation practiced against them, in the manner set forthin the section of this Decision entitled 'The Rem-edy.' "2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoIi(E To EMPLOYEESPOSIEl) BY ORDER OF HENAIIONAL LABOR RELA IONS BOARDAn Agency of the United States GovernmentWI WI.l. NOT assign more arduous and oner-ous and less agreeable work tasks to our employ-ees in order to dissuade them from joining orsupporting Local 56, Amalgamated Food andAllied Workers Union, United Food and Com-mercial Workers International Union, AFL-('1O, or any other labor organization, or to pe-nalize them for having testified in any proceed-ing befiore the National Labor Relations Board.WE Wll. NOT discharge our employees,thereby discriminating in regard to their hire andtenure of' employment, in order to discouragetheir engagement in activities on behalf of theabove-named Union or any other labor organi-zation.WE WI.l. NOt discharge our employees for ex-ercising their right to give testimony under theNational Labor Relations Act, as amended.WI Will.. Nor in any other manner inteferewith, restrain, or coerce our employees in the ex-ercise of' rights guaranteed them in Section 7 ofthe Act.WI Wil.ll offer Eileen Coman, Mary Verchick,and Michael Masterson immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, and WEwili.I make them whole for any loss of' pay whichthey may have suffered as a result of our dis-crimination practiced against them, with interest.All our employees are free to become, remain, orrefrain from becoming or remaining members of anylabor organization.WARD PRODUI(TS CORPORArIONI)ECISIONMAX RosENHIR(;, Administrative l.aw Judge: With allparties represented, this proceeding was heard before me on243 NLRB No. 57354 WARI) PRO(I)I('[S C(ORP.June 5 and 6 and November 20 and 21. 1978. in Newark.New, Jersey, upon a complaint filed by the (;eneral C(ounselof the National Labor Relations Board and an answer in-terposed thereto by Ward Products Corporation. hereincalled Respondent.2At issue is whether Respondent vio-lated Section 8(a)( ), (3). and (4) of the National LaborRelations Act, as amended. by certain conduct to he de-tailed hereinafter. Briefs have been received from the (ien-eral Counsel and Respondent which have been duly consid-ered.Upon the entire record made in this proceeding. includ-ing my observation of the witnesses as they' testified on thestand. I hereby make the following:FINDINGS OF FA(rT AND CON(I. SI)NSi. T BUSINESS OF RFSP(OND N IRespondent, a New York corporation, maintains its prin-cipal office and place of business in Somerset, New Jersey.and various other plants in the States of New Jersey. NewYork, and Michigan and in the Province of Ontario, Do-minion of Canada, including the South Amboy. New Jer-sey, plant here involved, where it is engaged in the manu-facture, sale, and distribution of automobile radio antennasand related products. During the annual period material toths proceeding, Respondent purchased, transferred. and de-livered to its various plants goods and materials valued inexcess of $50,000, of which goods valued in excess of$50,000 were transported to the various plants in interstatecommerce directly from States of the United States otherthan the States in which the plants are located, and in for-eign commerce directly from foreign countries. The com-plaint alleges, the answer admits, and I find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE ABOR ORGANIZAIION INVOI VEl)Local 56. Amalgamated Food and Allied WorkersUnion. Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO. herein called the Union, is alabor organization within the meaning of Section 2(5) of theAct.Ill. THE ALLEGED UNFAIR ABOR PRA(FrI¢I SThe complaint alleges that Respondent violated Section8(a)(1) of the Act by assigning more arduous and onerousand less agreeable job tasks to Eileen Coman and MichaelMasterson on October 17 and 20, 1977.' respectively. be-' On June 6. 1978. over the objection of the General Counsel. Respondentand the Charging Party entered into a private agreement settling the issuesgiving nrise to this proceeding. Thereafter, the General Counsel speciall) ap-pealed to the Board my ruling accepting said settlement agreement. On Sep-tember 26. 1978, the Board, without offering an) explanatory reasons there-for. granted the appeal. vacated the settlement agreement. and remanded theproceeding for further hearing. On November 20 and 21 a hearing was heldon the issues raised by the complaint.2The complaint, which issued on January I I, 1978. is based upon a chargefiled on November 21, 1977. and served n November 22. 1977.3 Unless otherwise indicated, all dates herein fall in 1977cause they oined or assisted the Union in an organizationalcampaign at Respondent's South Amhbo plant and gavetestimony under the Act which ran counter to Respondent'sinterests. The complaint further alleges that Respondent of-fended the provisions of Section 8(a)(3) and (4) of the Actby discharging Coman on October 21. Masterson on Octo-her 27. and Mary Verchick on October 21 because of theirUnion activities and because they rendered testimony tin-der the Act. Respondent denies the commission of an hla-bor practices banned by the controlling legislation.This case stems from an earlier proceeding involving thesame parties which was conducted before Administrativelaw Judge Walter H. Maloney. Jr.. whose Decision in thatmatter was rendered on November 8. 1977. The complaintin that proceeding charged Respondent with the commis-sion of a series of violations of Section 8(a)( I ) of the Actwhich interfered with, restrained, ad coerced its employeesin the exercise of their right to collective representation bythe Union and also alleged that Respondent violated Sec-tion 8(a)(3) of the Act by laying off in excess of 20 employ-ees, including Masterson, Coman, and Verchick, to punishthem for joining and assisting the Union. Respondent failedto file timely exceptions to Administrative Law Judge Ma-lonev's decision, in consequence of which his findings. con-clusions, and Order were adopted by the Board as its ownon January 9. 1978.As reported in that opinion, Respondent operates plantsin the United States and Canada where it manufacturesautomobile radio antennas, windshield wipers, and relatedproducts. Headquartered in Somerset, New Jersey', itopened a new plant in South Amboy. the facility here in-volved, in the summer of 1974. where it fabricated cableand antenna assemblies for large retail outlets. In Decem-ber 1976 Respondent was forced to close its plant in NewBrunswick, New Jerse. the employees at which were repre-sented for collective-bargaining purposes by Local 262,. Re-tail Clerks International Union. AFL-CIO, herein calledLocal 262. With the closure, Respondent laid off all of itswork force and transferred its manufacturing operationsand machinery to South Amboy in Januar.Respondent's owner and president is Joseph B. Cejka,who maintains direct and daily operating control over all ofits facilities. At the times material herein, Cejka's supervi-sory hierarchy at South Amboy consisted of DonaldSchamback. the general manager. William Simms, the gen-eral supervisor, and Robert Daye, supervisor.Commencing in January, Respondent began to hire un-skilled and semiskilled employees at South Amboy until, inApril. it attained a work complement of 88 productionworkers. In March the Union embarked upon an organiza-tional campaign at that location under the aegis of JeanMancini. a newly hired employee whose brother was anorganizer for the Union. After conducting several meetingsof employees at local restaurants, at which it distributedblank authorization cards. the Union managed to enlist themembership of 46 of the 88 employees by April 14. At thisjuncture, the Union decided to go public and disclose theexistence of its campaign, whereupon it circulated a pam-phlet in the plant parking lot that day which urged otheremploy ees to join.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)As Administrative Law Judge Maloney heretofore found,a large group of employees assembled in Respondent'sparking lot during the lunch break on April 14 to listen tospeeches by three of their coworkers. including alleged dis-criminatee Michael Masterson. In their remarks the speak-ers announced that they were attempting to bring theUnion into the plant as their bargaining representative, thatthe Union intended to file a representation petition with theBoard to obtain an election, and that the employees shouldbe alert not to sign authorization cards on behalf of Local262, because Cejka was anxious to impose "his union."namely. Local 262, upon them. Cejka, who had alreadyreceived a union leaflet, was present in the South Amboyplant that day and stood on the loading dock, in companywith Supervisors Robert I)aye and William Simms, wherehe monitored the happenings with these officials.When the lunch period ended, Simms instructed all em-ployees to pull their timecards and go to the cafeteria for ameeting. When they arrived. Cejka launched into a lengthyreview of his industrial history and credos. Holding a unionleaflet in his hand, which contained the assurance that "Un-cle Sam protects your right to organize." Cejka remarkedthat, as an American, he would be ashamed to hide behindthe Government for protection and labeled anyone who didso as a coward and stupid idiot, and he reminded them thatit was "Uncle Joe [Cejkal," and not Uncle Sam, who paidthem. Cejka continued to say that when he opened theSouth Amboy plant. he asked the employees whether theydesired union representation, and, upon learning that theydid not, he informed Local 262 to leave them alone. How-ever, Cejka noted that he had signed a contract with thatorganization containing an accretion clause which gave itthe right to represent employees at any plant which Re-spondent opened within the vicinity of the abandoned NewBrunswick plant. He then stated that he had promised tonotify Local 262 if any intrusive union activities were dis-covered at South Amboy, in which event he would honorhis commitment. Cejka added that if the employees wanteda union, it would be "my union," referring to Local 262.While the meeting was in progress, Supervisor Dayehanded Cejka a telegram which was sent by the Union.Cejka opened the message and read its contents to the as-semblage. In it the Union claimed majority status, de-manded recognition, and stated that it would petition theBoard for an election. When he finished, Cejka announcedthat he would not recognize that labor organization andthat he would tighten the work regimen at the plant. In thisconnection, he stated that he was aware that employeeswere soliciting signed Union authorization cards in the la-dies' room, and he cautioned that if anyone was caughtdoing so, the offender would be discharged. Cejka furtherwarned his listeners that he could close the facility if he sodesired and remarked that there was a cancer in the plantwhich he intended to eradicate and that he knew the identi-ties of the troublemakers.During the session various employees broke into Cejka'smonolog and spoke up. Alleged discriminatee MichaelMasterson interjected and proclaimed to Cejka that the for-mer favored the Union and knew what the cost of collectiverepresentation would be. Masterson suggested that Cejkaattend a union meeting and learn what was being discussedand assured Cejka that he, personally, would not hesitate tomake his thoughts on the subject known to Respondent'spresident. As the meeting concluded. ('ejka pointed to agroup oft' the more active union proponents who had satnear him during the session and stated that he knew whothe union supporters were.In mid-April a number of employees engaged in conver-sations with their supervisors concerning the union cam-paign, as found by Judge Maloney in his earlier decision. Inone such dialog Foreman Joe Brazenia asked Masterson ifhe planned to attend a union gathering scheduled for thatevening. Masterson replied in the affirmative, adding thatthe Union "was buying" and that he was going to have adrink on the house.On April 18 Respondent posted a notice on the SouthAmboy plant bulletin board which recited, "Because of aserious part shortage. we are forccd to lay off some employ-ees." During that week, 22 employees were furloughed, in-cluding Masterson. In the same week, the Union conductedanother meeting, at which it distributed additional buttonsto those of its adherents who were still at work in the plant.Several employees thereafter wore these emblems in theplant. On May 3 alleged discriminatee Mary Verchick waslaid off: and on May 20 Eileen C(oman was furloughed.Both wore union buttons in the plant prior to their separa-tion.In mid-June three of the laid-off employees were recalled,and in July a few more were reinstated. Following a pro-ceeding under Section 10(j) of the Act instituted in theUnited States District Court for the District of' New Jerseyon July 25, the district judge ordered Respondent to offerreinstatement to all of the discriminatees who had not yetreturned to work. Thereafter, pursuant to charges filed bythe Union in Cases 22 CA 7589 and 22-C'A-7616, a hear-ing was conducted before Administrative Law Judge Malo-ney on September 13-16. Masterson. Coman. and Verchickgave testimony in that proceeding which was antithetical toRespondent's interests. As noted above, in his decision ofNovember 8. Administrative Law Judge Maloney found,inter alia, that Masterson. Coman, and Verchick had beenlaid off because of their activities on behalf of the Union, inviolation of Section 8(a)(3) of the Act.Michael Masterson was employed by Respondent in No-vember 1976 at its New Brunswick plant, and when thatfacility was closed in December 1976. he was transferred toSouth Amboy. Masterson worked at the latter plant untilApril. when he was discriminatorily laid off. Pursuant tothe order of the district court. Masterson was reinstated onAugust 15. During the hearing held by Administrative LawJudge Maloney between September 13 and 16. Mastersonwas summoned to give testimony on behalf of' the GeneralCounsel. On September 30 the Board's Regional Office con-ducted an election among Respondent's South Amboy em-ployees upon a petition filed by the Union, and Mastersonserved as the Union's observer.'Masterson testified without contradiction, and I find, thaton September 28, 2 days before the election. SupervisorWilliam Simms summoned all employees to hear a speechby President Cejka in the lunchroom. When the work forcearrived. Cejka announced that he would not entertain any'The Union was unsuccessful in the balloting.356 WARD PROD(TS CORP.questions from the assemblage and that he intended to doall the talking. At this point Masterson. whose prounionsentiments were well known to ('ejka. spoke up and com-plained that it was unfair to muzzle the employees and for-bid them to ask questions, whereupon Cejka retorted, "I'mthe one that't doing the talking and if you don't like it oucan get out."During the course of Masterson's employment. he wasassigned exclusively to maintenance duties, which includedsetting up production machines and tables which had beenreceived from the defunct New Brunswick plant, painting.cutting grass, and running pipe. Masterson testified that,when hired, he was informed that he would perform onlymaintenance work, and I so find in view of General Super-visor William Simms' testimonial acknowledgement thatMasterson had never been delegated to perform productionwork until the week leading up to his discharge. On Octo-ber 19. in preparation for painting the exterior overheaddoors. Masterson sanded and brushed them. On October20. because of rain, he abandoned this chore and filled inhis time performing odd maintenance jobs. When Master-son was in need of work, be normally would report to Su-pervisor Robert Daye, who would make necessary assign-ments. However, on this day Simms approached Mastersonand reported that President Cejka had issued orders thatMasterson was to operate the spot welder, a production job,although Simms could not explain why Cejka had selectedMasterson for this duty. In this connection it is uncontro-verted and I find that under normal circumstances em-ployee George Bongiorno handled this work. Mastersonasked what had happened to Bongiorno, and Simms repliedthat Bongiorno was engaged in other chores. Believing thatthe job would only last for the remainder of the afternoon,Masterson undertook the assignment. Later in the day,Simms inspected Masterson's production and commentedthat the latter should increase his output because he wasexpected to turn out 1,500 plates.It is undisputed and I find that the next day, October 21.Masterson reported for duty, and, observing that the rainhad ceased, he returned to his painting duties. While he wasmixing paint, Simms walked over and stated. "Mike. I hateto disappoint you, but Cejka wants you to weld plates."When Masterson complained, "I thought that was only foryesterday." Simms replied, "[No, Mr. Cejka wants you todo that, that's your job now." whereupon Masterson pro-ceeded to weld the plates. Later that day Simms ap-proached his machine and again urged the employee towork faster. Masterson responded that he disliked sitting allday because this work posture hurt his back, and he alsocomplained that the sparks caused by the welding torchhurt his eyes. Simms' reply was. "Well, there's nothing Ican do about that, do the best you can."Simms testified that he reported Masterson's productionto Cejka that evening and was instructed by the presidentthat if Masterson's productive performance "didn't improveenormously," Simms was to issue a warning notice to Mas-terson. Despite the fact that Masterson had only worked atspot welding for slightly over a day. Simms neverthelesstyped a warning notice on October 21 which recited:You were spoken to on several occasions in regard towork performance. This notice will serve as a writtenwarning. Further infraction will result in more severedisciplinarN action, to and including discharge.October 22 and 23 fell on a weekend, and the plant didnot operate. On October 24 Masterson fell ill with the fluand called the plant secretary, Carol Miller, to report thathe would be out sick that day. In his testimony. Simmsconfessed that he learned of the call, but could not remem-ber if Cejka questioned him about Masterson's illness.It is uncontroverted and I find that on October 25 Mas-terson reported for duty and. after a hall-hour of spot-weld-ing, he informed plant secretary Miller that his illness stillpersisted and that he planned to go home. Miller's onlycomment was "[Fline." and he left the plant. According tothe testimony of Simms. Masterson initially complainedwhen he came to work that morning about his spot-weldingduties. Simms then recalled that a short time later, Master-son asked Simms for permission to go home due to illness.and Simms simply answered, "Fine, go ahead." However,when Simms informed Cejka that Masterson had left theplant, the president directed his general supervisor to issueanother warning notice to Masterson. This document.dated October 25. read:Today you reported to work for a total of 37 minutes.When you were advised to return to your job of weld-ing plates, you reported ill. This is to serve as a finalwarning notice that unless you return immediately andperform the job that has been assigned to you, youremployment will be terminated.Masterson came to work on October 26, and when hereported. Simms handed him the warning notices dated Oc-tober 21 and October 25 which Cejka had instructed him toprepare. During the work break on October 26. Simms ap-proached Masterson and again told the employee that hewas not working productively. Masterson testified that, inan ensuing exchange, Simms stated. "I can't see why you'rehaving such a hard time with this job." Masterson replied:"Sitting here makes my back hurt, it's making my eyesburn. .... I think this job is a little bit demeaning. I thinkyou are trying to harass me. I think you are trying to get ridof me." Simms answered "Well, there's nothing I can doabout that ...do the best you can." In his testimony,Simms claimed that Masterson never complained that thesparks from the welding machine hurt his eyes and that noother employee had ever registered that complaint. How-ever, he did admit that Masterson objected to the spot-welding job as a demeaning assignment which was made toharass him, and Simms did not deny that he commentedthat the matter was out of his hands. At the day's endSimms handed Masterson a third and final warning letter.with the comment, "Cejka wants you to read this carefully...." Despite the fact that plant secretary Carol Miller.General Supervisor Simms. and Cejka himself knew thatMasterson had absented himself on October 24 due to ill-ness. this notice, dated October 26. accused Masterson ofrefusing to work on the welding machine on October 24.Although the notice was signed by Simms, it recited, "Ifthere is anything at all that is unfair in the assignment youhave. we suggest you speak with Mr. Simms tomorrow Oc-tober 27. 1977 at 8:00 a.m." Masterson's testimony is un-denied, and I find, that when he asked Simms who was357 I)8l(*ISIONS ()1: NATIONA IABOR REL.AIONS BOARI)responsible for the warnings which he had received. Simmsreplied that it was President Cejka.On October 27, in conformity with ('ejka's instructions.Masterson sought out Simms and again complained that hebelieved he had been assigned to the job of spot welding inorder to harass him. Simms made no reply. During the daythe general superintendent checked Masterson's productionfigures, and, according to Simms. he noted that Mastersonhad finished only 88 pieces in a 4-hour span. Mastersoncontinued to work and finished his shift on October 27. Ashe prepared to leave work he received a final notice fromSimms. This document informed the employee that becauseof substandard production, his employment wlas termi-nated, effective immediately.In my opinion Masterson was assigned to the job of spotwelding by Cejka on October 20, a job which he concededlyhad never previously performed, not because Respondenthad need for his services in this capacity, but rather to sethim up for discharge in order to rid itself of one of the mostactive and vocal union proponents. As heretofore chroni-cled. Cejka learned as early as April 14 that Mastersonfavored the Union and was actively supporting its organiza-tional campaign. In his Decision. Administrative l.awJudge Maloney found that Cejka had furloughed Master-son and other employees in April not out of legitimate busi-ness considerations, but solely because of their union activi-ties. On August 15 Cejka was compelled to reinstateMasterson by court order. In mid-September Masterson ap-peared as a witness on behalf of the General C(ounsel in theproceeding before the Board and testified against Respon-dent's interests. On September 28.2 days before the Board-conducted election, Cejka summoned his employees to ameeting at which he expressed his opposition to the Union'sattempt to entrench itself in the plant. During the meetingMasterson criticized Cejka for denying to the assembledemployees their right to speak out in favor of that laborentity. Any doubt which Cejka might have harbored con-cerning Masterson's allegiances was effectively dispelledwhen the latter appeared at the election on September 30 inthe role of a union observer.Within 3 weeks following the Union's loss at the polls,Cejka instructed his general supervisor, William Simms. toassign Masterson to the production job of spot welding, atask which was regularly performed by George Bongiorno.Despite Masterson's constant complaints about his new job,complaints which Cejka himself encouraged in the warningnotice which the employee received on October 26. Respon-dent made no effort to transfer Bongiorno back to his regu-lar job. although he was still in Respondent's employ, andno cogent reason for Cejka's failure to do so was advancedon the record.5Cejka's motive in assigning Masterson to the welding joband then discharging him for poor productivity becomeseven more suspect when Simms' testimony regarding thisissue is examined. Thus, Simms related that upon Master-son's termination, Mildred Fraykor was hired to take hisplace. After her first day of work, Simms typed up a reportof her production statistics, which he obtained from a me-5Cejka was not called as a witness in this proceedingchanical counter on the welding machine. Simms then con-fessed that he normally does not engage in such a survey.When asked why he did so in the case of' Fraykor. Simmsresponded: "[Ulsually. when a new person comes into theshop to work. I like to watch them, particularly in the be-ginning to see if [they are] suitable for that job based ontheir performance. If she wasn't up to performance on thatparticular machine she would have been taken off of it."Although Masterson was "taken off" the machine afterhaving worked on it for only 3 days, Simms made the stir-prising revelation that he gave new welders at least a weekbefore he assesses their productivity. Finally, while Simmswas able to provide the counter figures for raykor's pro-duction, he did not produce Mastersor's production recordsto demonstrate any shortfll or the records of Bongiorno toshow the acceptability of his efforts, although such recordsseemingly were available.In sum, I am persuaded and ind that Respondent as-signed Masterson to the more arduous, onerous, and lessagreeable job of spot welding on October 20, and dis-charged him on October 27, not because he failed to satisftestablished production standards, but solely to remove fromits midst an employee who actively championed theUnion's cause in the South Amboy plant and who hadgiven testimony against Respondent in a Board proceeding.By this conduct, I conclude that Respondent violated Sec-tion 8(a)( ). (3). and (4) of the Act.Eileen ('oman was hired by Respondent on February 28and worked on a Jeep line where she assembled antennas.cut wire, and did a variety of other jobs which required verylittle physical effort. With the commencement of the unionorganizational campaign in March, she attended the unionmeetings and. in her words, Wias 'just as active as the oth-ers" in supporting the I'nion's cause. As AdministrativeLaw Judge Malmne) folund in his decision, Coman was thelast employee who wlas discriminatorily laid off, on May 20,in violation of Section 8(a)(3) of the Act. Thereafter, shewas called to testify on behalf of the Government in theFederal district court proceeding conducted in late July andwas recalled by Respondent on August 22 pursuant to thedistrict court order. Subsequently, she testified at the Boardhearing in mid-September before Administrative LawJudge Maloney. As the last employee to be laid off on May20, Coman was uniquely able to render testimony at bothhearings to rebut Respondent's contention that the layoffswhich it triggered in April were not designed illegally tothwart the Union's organizational efforts, but rather wereintended to accomplish a legitimate reduction in force dueto lack of production parts.On October 17 William Dugasz, a supervisor, assignedComan to work on a lathe, a job which she had never pre-viously handled. According to Supervisor Robert Daye, aman who stands 6 feet tall and weighs 200 pounds, he nor-mally operated the lathe without difficulty, but because ofthe volume of work, he requested Dugasz or SupervisorWilliam Simms to provide some help. That afternoon Co-man was selected to perform the chore by Dugasz, andDaye instructed her in the operation of the machine. Co-man continued to work the machine on October 18. On themorning of October 19. she experienced extreme pain in herlegs, arms, and shoulders due to the strenuous nature of her358 WARD PRODUICIS CORP.lathe duties. On October 20 Coman returned to work andoperated the lathe until she ran out of parts, at which pointDugasz instructed her to find some other task to fill out theday. She thereupon joined employee Judy Smyles andworked with the latter at some unidentified job. On October21 Coman rejoined Smyles. Shortly thereafter, Dugasz ap-proached and informed her that Daye had directed that shereturn to the lathe. Coman demurred, claiming that "Ireally don't feel good ... everything hurts ... that job is toohard for me ... it's a man's job ...." Dugasz replied thatComan should register her complaint with Supervisor Wil-liam Simms. Coman did so, but Simms simply stated: "[ljt'snot my decision. It's [Daye'sl."Coman remained at her post with Smles and soon re-ceived a visit from Daye. According to Coman. Daye an-grily asked. "When do you decide which job you're going toput yourself on, and where you're not going to go?" Comananswered that she had not unilaterally selected her ownwork assignment and repeated what she had earlier toldDugasz about her physical discomfort. Daye, who admittedin his testimony that Coman had reported her physicalproblems as the reason for desiring to forego lathe work,then told her. "[I]fyou don't like it. then you can just takeyour time card and just punch out." Coman complied withDaye's directive and left the plant, never to return.On the record taken as a whole. I am not entirely con-vinced that Coman's selection to work on the lathe by Dayewas prompted by normal business considerations. Daye tes-tified that prior to Coman's assignment to that machine, amale supervisor named Joe Brazenia assisted Daye whenthe workload made it necessary.6He further testified thatimmediately following Coman's discharge. he personally re-quested that employee Betty Anderson be transferred to theoperation. After first denying that any employee at theplant was paid on a more remunerative piece rate basis,Daye grudgingly brought himself to admit that Andersonwas the only employee in the entire operation to receivethat more attractive emolument, when she transferred tothe lathe. Moreover, General Manager Donald Shambackconceded on the stand that the lathe "may be" more diffi-cult to operate than the other pieces of equipment at theplant, and Daye confessed that even Anderson complainedthat "she was a little sore" when she first started to operatethe lathe.In view of Coman's uncontradicted testimony that sheembroiled herself in the Union's organizational activities attheir inception with the same intensity as the other activesupporters of that organization: in light of President Cejka'sstatement at the meeting of employees which he conductedon April 14 that there was a cancer in the plant which heintended to eliminate and that he knew the identity of thetroublemakers, a reference to the Union adherents: and inconsequence of Coman's testimony before the Federal dis-trict judge as well as Administrative Law Judge Maloneywhich put the lie to Respondent's legal claim that the re-duction in its work complement in April was due to a short-age of parts, which testimony was in large measure respon-I Daye alsA recalled that Maria Ruiz had toiled on the lathe at some limein the distant past. However, he acknowledged that Ruiz worked ait thischore only sporadically and was never permanently assigned it, the machinesible for the judges' orders directing the reinstatement ofthe furloughed employees and the award of backpay tothem, I am convinced and find that Respondent transferredComan to the more arduous and onerous job of operatingthe lathe on October 17, and discharged her on October 21,because of her union propensities and because she gave tes-timony damaging to Respondent's cause before Adminis-trative Law Judge Maloney. I conclude that by so doing.Respondent violated Section 8(a)( 1). (3). and (4) of the Act.I next turn to a consideration of the treatment whichRespondent accorded to alleged discriminatee Mary Ver-chick. It is undisputed and I find that she was hired byRespondent in January and was laid off on May 3. Duringthe initial stages of the Union's organizational drive. sheattended meetings, signed a union designation card, andactively supported that organization. Pursuant to court or-der, she was recalled to work in August and was dischargedby Respondent on October 21, allegedly because she fre-quently absented herself from her work station to visit theladies' room.Verchick testified without contradiction, and I find, thatwhen she returned to her job in August, she attended all theunion meetings which were held until the election of Sep-tember 30. On September 28, while she was seated nearCejka during his preelection speech to the assembled em-ployees. she drew the president's wrath by laughingly inter-rupting his monolog in which he berated and disparagedthe Union. In addition. Verchick also was summoned bythe General Counsel to give testimony against Respondentin the hearing before Administrative Law Judge Maloneyin mid-September.Verchick testimonially related that between the date ofher hire in January until her layoff in April, she visited theladies' room approximately four times a day, which was parfor the course for other female employees, and Verchick'stestimony in thi.; regard gains corroborative support fromEileen Conoan. In March Verchick telt ill while at work.During the day. she encountered Supervisor Joe Brazenia inthe lunchroom and reported her condition to him. In anensuing conversation she expressed her concern that if sheleft work because of her illness, she might be fired. Brazeniareplied, "You don't have to worry about being fired, youjust have to watch going to the bathroom." As heretoforechronicled. President C'ejka delivered a speech to his em-ployees on April 14 after the Union had openly manifestedits organizational designs. In that address Cejka remarkedthat he was aware that certain employees had been solicit-ing signed union authorization cards in the ladies' room,and he warned that if anyone were caught doing so. shewould be terminated.Verchick further testified that. after she returned fromher layoff in August, she was on her way to the bathroomwhen she was accosted by Supervisor Robert Daye. Dayeremarked. "Oh. you're going to the bathroom again." andVerchick stated. "I have a problem." Thereupon. Daye sug-gested that she have the medical problem attended to, andVerchick replied. "I don't have the money to get it fixed."The matter was then dropped. Some time thereafter. whileVerchick was working on the assembly line. plant engineerCharles Dill came to her work station and stated that Cejkarequired a doctor's note certifying the reason for Verchick'svisits to the ladies' room. Verchick replied. "I'll see what I359 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcan do." A few days later Dill again approached her in thecafeteria and repeated that President Cejka demanded adoctor's certificate. When she replied. "I can't afford it,"Dill warned. "lif you don't get it. ... your job's at stake."On a later date, while Verchick was working, SupervisorRobert Daye passed by, and she asked, "Bob, do you stillwant a note?" and Daye responded, "Yeah, Mr. Cejkawants it." When Verchick inquired whether she would bedischarged if she failed to comply. Daye responded thatCejka "doesn't have intentions of chucking anybody out."Verchick then asked, "How come I'm the only one that getshassled about having to have a note when other employeesgo to the bathroom just as much as I do?" and Daye an-swered, "Well, it's more noticeable when you go," but herefused to explain the purport of his comment. The conver-sation turned to the Union's organizational efforts and thenconcluded.On October 19 Verchick visited her physician for an ex-amination because, in her words, "they kept on hassling me.and telling me that I was going to get fired, so, I figured, ifI brought a note in, they would get off my back." On thenote the doctor mentioned that Verchick suffered from"[FJrequent urination." Verchick returned to the plant andhanded the note to coworker Dolly Gonzalez for delivery toCarol Miller. the plant secretary. On October 21 Verchickreceived a notice of termination from Supervisor WilliamSimms which recited:Your recent employment record indicates you areunable to perform a full day's service on a continuingbasis. Your absences from your work station have beenbrought to your attention on numerous occasions.Accordingly. your employment is terminated effec-tive today. October 21. 1977.When your medical condition has been remedied.we would be pleased to consider your application forre-employment.On my review of the record made herein, I am not con-vinced that Respondent singled out Verchick for dischargeon October 21 because she failed to perform a full day'swork due to any urological problems. Verchick's testimonyis uncontroverted, and I have heretofore found. that herurinary difficulties were well known to Respondent at theinception of her employment, when Supervisor Brazenialearned form her in March that she suffered from this ail-ment. I am persuaded that Brazenia warned her at thistime. "[Y]ou just have to watch going to the bathroom."because, as President Cejka was to tell his employees amonth later, Cejka knew that certain female employees hadbeen previously discovered soliciting on behalf of the Unionin the ladies' room, and he threatened to discharge them ifthey were caught doing so. Despite the fact that Respon-dent was aware of her allegedly frequent trips to that loca-tion, these aberrations were tolerated until Verchick wasdiscriminatorily laid off in early May. Upon her recall inAugust, I am persuaded that Respondent once again soughtto ride herd on this known or suspected Union solicitor byinsisting that she obtain a doctor's note explaining the rea-son for her visits to the ladies' room, although it knew thatshe could not immediately afford to do so. After learningfrom plant engineer Dill that Cejka demanded medical evi-dence and Dills statement. '[ljf you don't get it. .... yourjob's at stake," and after being told by Supervisor Dayethat her trips "were more noticeable when you go," Ver-chick finally consulted a doctor and received a note whichstated that she simply was a victim of frequent urination.Despite this notation, Respondent's Vice President Milazzo.who received the document, inexplicably concluded thatthe physician's explanation was unsatisfactory and, afterpouring over Verchick's personnel records, decided to ter-minate the employee.In her testimony plant secretary Carol Miller related thatshe observed Verchick go to the ladies' room "much morethan other employees" and that on each occasion Verchick"was there for quite awhile." Notwithstanding that Millerwas not a supervisor, her observations were studiouslypassed along to her interested supervisors. Although Milleradmitted that she was aware that the Union was seeking torepresent Respondent's employees at the time and that anelection was scheduled for September 30 and acknowledgedthat she had observed Verchick talking to other employeesin the restroom, she maintained that she never overheardwhat the subject of Verchick's conversation with these em-ployees was. I do not credit Miller's testimony that Ver-chick visited the ladies' room more frequently than otherfemale employees, because I deem it to be implausible.Thus, by her own admission, Miller's office was located out-side the plant, and she confessed that she did not, as a rule.count the numbers of times that employees journeyed tothat room.In short, I am persuaded that Respondent dischargedVerchick on October 21 because it knew or believed thatshe was instrumental in soliciting the membership of em-ployees on behalf of the LUnion during her visits to the rest-room and because she had given testimony in a prior Boardproceeding against Respondent. and not because her bath-room jaunts interfered with her productivity. I concludethat by the foregoing conduct. Respondent violated Section8(a)(3) and (4) of the Act.IV. IHllt :Fi('I ()O1 1111 tLNIAIR lABOR PRA(tII(tS UPON( (MMERC(tThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close and inti-mate relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningcommerce and the free flow thereof.V. IllE RMIEDYHaving found that Respondent has engaged in certainunfair labor practices within the ambit of the Act, I shallorder that Respondent cease and desist therefrom and takecertain affirmative action which I deem is necessary to ef-fectuate the policies of the Act.I have found that Respondent discharged Eileen Comanand Mary Verchick on October 21. 177. and terminatedMichael Masterson on October 27, 1977. because theyjoined and assisted the Union in its organizational cam-paign at Respondent's plant and because they gave testi-360 WARD PRODUCTS CORP.mony inimical to its interests in a Board proceeding. inviolation of' Section 8(a)(3) and (4) of the Act. To remedythese violations I shall recommend that Respondent offerimmediate and full reinstatement to them in their formerjobs or, if they no longer exist, to substantially equivalentemployment and make them whole for any loss of paywhich they may have suffered as a result of the discrimina-tion practiced against them. The backpay provided forherein shall be computed in accordance with the Board'sformula set forth in F. W. Woolworth Company. 90 NLRB289 (1950). with interest thereon as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).7Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record made herein. I herebymake the following:CON(CLLSIONS OF LASWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed to them underSection 7 of the Act. Respondent has engaged in and isengaging in unfair labor practices within the meaning of'Section 8(a)( I) of the Act.4. By discharging Eileen Coman, Mary Verchick, andMichael Masterson. thereby discriminating in regard totheir hire and tenure of employment. in order to discouragetheir adherence to and activities on behalf of the Union andto inhibit their right to give testimony under the Act. Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of' Section 8(a)(3) and (4) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices within the purview of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:' In his brief, the General Counsel has requested that a remedial interestrate of 9 percent per annum he imposed on the backpay for which Respon-dent is liable due to the violations found herein, a percentage which is atvariance with the Board's current policy of calculating interest according tothe "adjusted prime rate" utilized by the Internal Revenue Service for inter-est on tax payments. See, generally, Iris Plumbing & Heating Co., 138 Nl.RB716 (1962). Requests similar to the one which the General Counsel has madeherein are currently pending before the Board. Until that tribunal has spo-ken on the issue. I deem myself bound by the Board's current tfrmula Ishall therefore deny the General Counsel's remedial pleaORDER8The Respondent. Ward Products Corporation. Somerset.New Jersey. its officers. agents. successors. and assigns.shall:1. Cease and desist from:(a) Assigning more arduous and onerous and less agree-able work tasks to its employees in order to dissuade themfrom joining or supporting the Union or to penalize themfor having given testimony under the Act.(b) Discharging employees, thereby discriminating in re-gard to their hire and tenure of employment, in order todiscourage their engagement in union activities or to inter-fere with their right to give testimon. under the NationalLabor Relations Act, as amended.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which I deemnecessary to effectuate the policies of the Act:(a) Offer to Eileen Coman. Mary Verchick, and MichaelMasterson immediate and full reinstatement to their flormerjobs or, if they no longer exist, to substantially equivalentemployment. and make them whole fbr any loss of paywhich they may have suffered as a result of the discrimina-tion practiced against them. in the manner set forth in thesection of this Decision entitled "The Remedy."(hI Preserve and. upon request, make available to theBoard or its agents, for examination and copying, all paF-roll records, social security records and reports. and allother records necessary to analyze the amounts of backpa?due herein.(c) Post at its plant in South Amboy, New Jersey. copiesof the attached notice marked "Appendix."' Copies of saidnotice, (in forms to be provided by the Regional Directorfor Region 22, after being duly signed bh Respondenl's au-thorized representative, shall be posted hby it immediatelyupon receipt thereol aid be maintained bh it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered. defaced, or covered by any other material.(d) NotitN the Regional Director for Region 22. in writ-ing, within 20 days from the date of' this Order, what stepshave been taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 10246 lot IheRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall. as provided in Sec 102.48of the Rules and Regulations, be adopted b the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes9 In the event that this Order is enforced by a Judgment of a United StatesC'ourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relalions Board" shall read "Posted Pursuant to Judgmentof the United States court of Appeals Enfoircing an Order of the NationalLabor Relations Board."361